Citation Nr: 1228750	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to an increased rating for stress reaction of the left patella with traumatic arthritis, evaluated as 10 percent disabling prior to April 30, 2007, evaluated as 100 percent disabling from April 30, 2007 to July 1, 2007, and evaluated as 20 percent disabling from July 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1986 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  In an August 2006 RO decision, the Veteran's claim for an increased rating was denied.  The Veteran filed a timely notice of disagreement, and a statement of the case (SOC) was issued on March 29, 2007.  In a statement received in April 2007, the Veteran stated that he was scheduled to have surgery in April and requested that a claim for a temporary 100 percent evaluation for surgery be considered.  He did not state that he wished to file a substantive appeal to the August 2006 rating decision; however, he did indicate that VA had additional clinical records within the one year time period since the August 2006 rating decision.  In keeping with the recognition of the nonadversarial, uniquely pro-veteran claims process within VA, the Board finds that the request for a temporary 100 percent evaluation, also included a substantive appeal as to the August 2006 rating decision.    

In March 2007, the Veteran testified before a Decision Review Officer in Jackson, Mississippi.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Prior to April 30, 2007, the Veteran's left knee disability was manifested by complaints of pain and swelling; objectively there was no evidence of effusion, locking or instability, and the Veteran had a range of motion of 45 degrees flexion and full extension, reflecting no more than a slight disability. 

2.  From April 30, 2007 to July 1, 2007 the Veteran's left knee disability was evaluated as 100 percent temporarily disabling due to surgery in April 2007.

3.  From July 1, 2007 through April 22, 2009, the Veteran's left knee disability was manifested by complaints of pain, locking, and instability; objectively, the Veteran had no instability, flexion to 62 degrees without marked pain and a loss of 10 degrees of extension, reflecting no more than moderate disability.

4.  From April 23, 2009 to March 20, 2012, the Veteran's left knee disability was manifested by complaints of pain, locking, and instability; upon clinical examination, there was no evidence of instability, no locking, 20 degrees of extension and flexion to 65 degrees, reflecting no more than marked disability due to limited extension. 

5.  From March 20, 2012, the Veteran's left knee disability has been manifested by complaints of pain and instability; upon clinical examination, he had muscle strength of 5 out of 5, no objective evidence of instability, and ranges of motion of 5 degrees extension with no objective evidence of pain, and 85 degrees of flexion with pain beginning at 20 degrees, indicative of no more than moderate disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for stress reaction of the left patella with traumatic arthritis, prior to April 30, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263 (2011).  

2.  The criteria for a rating in excess of 20 percent for stress reaction of the left patella with traumatic arthritis, from July 1, 2007 through April 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263.  

3.  The criteria for a rating of 30 percent and no higher for stress reaction of the left patella with traumatic arthritis, from April 23, 2009 to March 20, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263.  

4.  The criteria for a rating in excess of 20 percent for stress reaction of the left patella with traumatic arthritis, from March 20, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256 - 5263.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in March 2006, the Veteran was informed of what evidence was required to substantiate his claim for an increased rating, and of his and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it did not notify the Veteran of the criteria necessary for assignment of a disability rating and effective date; such notice was provided to the Veteran in March 2010 VA correspondence.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains VA examination and treatment records and the statements of the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA examinations with respect to the issues on appeal were obtained in June 2006, November 2006, April 2008, April 2009, September 2009, and March 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been provided with an adequate examination and report, as the above mentioned reports include information necessary to evaluate the disability under the applicable diagnostic code rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Diagnostic Code (DC) 5257

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment.  A 20 percent evaluation is warranted for moderate knee impairment.  A 30 percent evaluation is warranted for severe knee impairment.  

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected stress reaction of the left patella with traumatic arthritis is evaluated as 10 percent disabling prior to April 30, 2007.  In a statement received in October 2005, the Veteran asserted that an increased evaluation was warranted.  As the Veteran's claim was received by VA in October 2005, the rating period on appeal is from October 2004, one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2011). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  During the pendency of the appeal, the RO, in a January 2009 rating decision, granted a temporary 100 percent rating from April 30, 2007 to June 8, 2007.  The rating decision also granted an increased evaluation of 20 percent disabling from June 8. 2007.  In an August 2010 rating decision, the RO granted the 100 percent rating from June 8, 2007 to July 1, 2007.  

Prior to April 30, 2007

A July 2005 VA clinical record reflects that the Veteran was seen for a primary care routine follow up appointment.  It was noted that he had no acute problems.  With regard to his degenerative joint disease, he reported that he takes Motrin and Darvocet as needed but that the medication does not "really help."  It was noted that he will try Tramadol.

A January 2006 VA clinical record reflects that the Veteran was seen for a primary care routine follow up appointment.  It was noted that he had no acute problems.  He reported that with regard to his degenerative joint disease, the medication Tramadol "helps lots."

A February 2006 VA clinical record reflects that the Veteran had complaints of chronic pain usually involving the left side of his back and his left knee.  Pain was noted to be a 3 to 4 out of 10 with medication.  He had no muscle weakness.  Upon examination, his deep tendon reflexes were 1+ bilaterally.  The x-ray of the knee was "basically negative."  

A June 2006 VA examination record reflects that the Veteran denied flare-ups of knee pain.  It was noted that he walks without aids.  He reported that he uses a left knee braces the "majority of the time."  There was no history of falls, although the Veteran reported that he had been unsteady.  He reported no problems with activities of daily living, and was employed doing clerical work, which he was able to do without interference from his knee.  However, the Veteran also reported that his knee "gives way" and hurts constantly.  He denied any locking.  Upon examination, it was noted that he walked with a normal gait.  His symptoms of pain with attempted toe walk, were opined to be from his paraspinous musculature in the lumbar region.  

Examination of the left knee revealed no effusion, and no joint line tenderness.  The ligaments were stable.  The Veteran had flexion to 45 degrees.  He had full extension to 0 degrees.  The examiner opined that he was "unable to determine the amount of flexion in [the Veteran's] knees because he resisted the examination.  I cannot say that he has any objective evidence of physical impairment at the time of this examination."  The examiner further stated "I could detect no objective evidence of weakness incoordination, fatigue or lack of endurance."  The examiner noted that the Veteran had a 5 out of 5 positive Waddell sign, which is indicative of inappropriate responses to physical examination.  There was no crepitus, and repetitive motion did not change the Veteran's range of motion.  There was no pain on range of motion.  X-rays of both knees were normal. 

A July 2006 VA primary care miscellaneous note reflects that the Veteran had swelling of his left knee on that date.  He reported that when his pain exacerbates in the knees, it causes him to twist his back, thus causing more back pain. 

A November 2006 VA examination on other issues reflects that the Veteran was wearing a left knee brace, but had normal gait.  

The Veteran testified at a March 12, 2007 hearing before a RO Decision Review Officer.  He testified that his left knee swells, gets tender, and gives out.  He reported that it stays "puffy and tender."  He reported that he takes medication to bring down the swelling and that he wears a knee brace.  He further testified that he had been "out" for the past two weeks because his knee buckled.  He further reported problems sleeping due to his knee pain.  

A March 21, 2007 VA orthopedic surgery consult record reflects that the Veteran reported chronic left knee pain.  It was noted that the Veteran "has not been seen for 5-6 years."  The Veteran reported that pain is worse by activity, is sometimes very swollen, and gives away.  Upon physical examination, there was lateral joint line tenderness, there was no medial joint line tenderness.  There was no definite effusion and no instability.  The Veteran ambulated with a moderate limp on the left.  

April 2007 VA records reflect that the Veteran had left knee medial and lateral meniscal tears, confirmed by MRI.

The Board has considered the rating codes for the knee and leg to determine if there is any applicable diagnostic code which would provide the Veteran with a higher rating.  

The evidence is against a finding of ankylosis, or loss of range of motion to such a degree that it equates with ankylosis, such that a rating under DC 5256 would be warranted.  

In addition, the evidence does not reflect recurrent subluxation or lateral instability, thus, DC 5257 does not provide the Veteran with a higher rating.  The Board notes that the Veteran has reported "giving way". (See June 2006 VA examination report and DRO testimony.)  However, his report of the sensation of his knee giving way or instability is subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  The clinical evidence of record, as noted in the June 2006 and March 2007 clinical records, is against a finding of instability.  As the competent clinical evidence of record is against a finding of subluxation or lateral instability, the Veteran is not entitled to a rating under DC 5257.  

DC 5258 is not applicable because there was no evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  The June 2006 report notes that there was no locking and no effusion.  The March 2007 report reflects no effusion.

A claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under DCs 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. VAOPGCPREC 9 - 2004 (Sept. 17, 2004)

Under DC 5260, the Veteran would be entitled to a 20 percent rating if he had flexion limited to 30 degrees.  The June 2006 VA examination report reflects that Veteran had flexion to 45 degrees with no pain on range of motion.  As such, the Veteran would not be entitled to a rating higher than 10 percent.  

Under DC 5261, the Veteran would be entitled to a compensable rating of 10 percent if extension was limited to 10 degrees, and a rating of 20 percent if his extension were limited to 15 degrees.  The June 2006 VA examination report reflects that he had full extension to 0 degrees with no pain on range of motion.  Thus, a rating under DC 5261 is not warranted.

Prior to April 30, 2007, the Veteran is rated as 10 percent disabling under DC 5262.  He would be entitled to a 20 percent evaluation if the evidence reflected that he had a "moderate" knee or ankle disability.  He would be entitled to a 30 percent evaluation if the evidence reflected that he had a "marked" knee or ankle disability.  Words such as "slight", "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

As noted in the June 2006 VA examination record, the Veteran had reports of pain, but walked with a normal gait without a cane or walker, had no problems with activities of daily living.  He had a stable knee, and there was no objective evidence of impairment.  A November 2006 VA examination report also reflects that the Veteran walked with a normal gait.  The earliest evidence of abnormal gait is on March 21, 2007 when it was noted that the Veteran had no instability or effusion but ambulated with a limp.  

Additionally, the Board finds that the Veteran is not entitled to a separate rating under both DC 5262 and DC 5260, based on the demonstrated manifestations of pain and limitation of motion of the left knee, as that would constitute impermissible pyramiding.  

The Board finds, based on the foregoing, that the Veteran's left knee disability was manifested by no more than slight disability, which warrants no higher than a 10 percent evaluation, prior to April 30, 2007.  

From July 1, 2007 - April 23, 2009

A June 8, 2007 VA orthopedics clinical note reflects that the Veteran was five weeks status post arthroscopy of his left knee.  The portals were well healed.  The Veteran was noted to walk with an antalgic gait.  He had minimal effusion.  He had trouble getting the last 3 to 4 degrees of extension and flexed with difficulty to 110 degrees.  

A June 29, 2007 orthopedics clinical note reflects that upon examination, the Veteran had full extension and flexion to 120 degrees.  There was small effusion.  The Veteran was encouraged to continue his physical therapy.  

An August 2007 orthopedics clinic note reflects that the Veteran had a full range of motion, no effusion, and no mechanical signs or symptoms of a disability.

Thus, the record reflects that prior to the discontinuation of his 100 percent temporary rating, the Veteran had full extension, and flexion to 120 degrees.  Shortly after the discontinuation of his 100 percent temporary rating, in August 2007, he had full range of motion.

An April 2008 VA examination report reflects that the Veteran reported that since he was last examined in June 2006, his left knee has worsened.  The Veteran reported less buckling and giving way after the April operation.  It was noted that the Veteran did all activities of daily living unassisted.  The Veteran wore a special metal-hinged brace of the left knee.  He was able to cut the grass in his yard, but reported flare-ups after doing so.  He treated the flare-ups with ice.  He reported that he can do his work for the federal government.  Upon physical examination, the Veteran's gait was slightly limping.  There was obvious lumbar disk disease that compounded the examination slightly in the statistical sense.  Extension of the left knee showed a loss of 10 degrees functionally that is more likely than not influenced by his lumbar disk disease.  Flexion of the left knee was from 10 degrees to 90 degrees, with marked pain from 62 degrees to 90 degrees.  There was no change after repetition.  Testing revealed no instability.  Flare-ups were noted to be every 1-3 weeks, depending on the amount of exercise the Veteran does.  

Thus, even if the Veteran's extension loss of range of motion could be found to be due to his service-connected knee disability and not his nonservice-connected back disability, the Veteran would at most be entitled to a 10 percent rating for extension limitation under DC 5261, and no compensable rating for flexion under DC 5260.  As he is currently rated as 20 percent for malunion with moderate knee or ankle disability, it would not be beneficial to rate him instead under DC 5261 and DC 5260.  The Veteran cannot be separately rated under DC 5262 and for his loss of extension under DC 5261, as DC 5262 encompasses pain and loss of range of motion.  To award the Veteran a rating under DC 5262 and DC 5261 would constitute impermissible pyramiding. See 38 C.F.R. § 4.14.  In cases of overlap, pyramiding or compensating the same signs and symptoms as part of different disabilities must be avoided. 

The Board has considered all the applicable diagnostic codes for the leg and knee, but finds that the Veteran's symptoms from July 1, 2007 to April 23, 2009 do not warrant a rating in excess of 20 percent.


From April 23, 2009 to March 20, 2012

An April 23, 2009 VA examination report on numerous issues reflects that the Veteran had left knee surgery on April 30, 2007.  It was noted that the "Veteran continues to have chronic left knee pain and swelling rather than intermittent flare-ups.  Activities such as going up/down stairs or steps or squatting causes increased pain.  He can stand and walk fairly well."  Upon clinical examination, it was noted that the Veteran walked with a "trace limp".  Examination revealed -30 degrees of extension; flexion was from 30 to 60 degrees.  There was pain throughout the range of motion.  No ligamentous instability was noted.  Repetitive motion did not change the above findings.  The report notes that the Veteran is independent in his activities of daily living and is gainfully employed.  He was noted to do primarily desk-type work.  The examiner opined that the Veteran would likely have restrictions regarding repetitive bending or heavy lifting, and no prolonged periods of weight bearing or squatting.  He was diagnosed with service-connected stress reaction of left patella with traumatic arthritis, chondromalacia of the medial femoral condyle of the left knee, multilevel lumbar disc disease with radiculitis, and DJD of the hips and ankles.  The examiner opined that the Veteran's complaints and problems with his back, hips, right knee, and ankles are not caused by, or aggravated by, his service-connected left knee disability.  The report also reflects that the Veteran reported that he resumed jogging on the treadmill approximately two months earlier and tries to jog one mile at least twice a week. 

The Veteran underwent a VA examination in September 2009.  The report reflects that the Veteran denied any impediment in his usual occupation.  He stated that he currently has a desk job and he is able to function in that scenario.  Upon examination, the Veteran had an antalgic gait with a left limp.  He was noted to be wearing bilateral knee braces and using a cane.  He was unable to walk in tandem or on his heels or toes due to his knees and back.  There was no obvious heat, swelling, or erythema.  The left knee lacked 20 degrees of full extension.  Flexion was to 65 degrees.  The Veteran complained of pain with all motion of the left knee.  There was a significant amount of guarding; however, the examiner opined that there did not appear to be any overt instability.  There was a negative anterior and posterior drawer sign, and the examiner was unable to perform McMurrays's testing.  There was no evidence of ligamental laxity or instability.  There was no history of locking.  The joint lines were not painful to palpation.  No additional limitation to motion was noted.  The examiner opined that the Veteran's current complaints of the knee are more consistent with the joint itself.  He further stated as follows:

[the Veteran] was treated for meniscus tear arthroscopically and the Veteran denies any subsequent trauma to his knees to the best of his knowledge.  Given all these issues and placing them together the Veteran has mild degenerative changes of the left knee that are consistent with natural aging and are less likely as not caused by or a result of or worsened beyond the natural progression by the stress reaction of the left patella during service in this examiners opinion.  Also in this examiners opinion it is less likely as not that any meniscus tear of the left knee are caused by or a result of or worsened beyond natural progression by a stress reaction of the left patella over twenty years ago. 

The Board acknowledges the clinical findings in April 2009 that the Veteran's range of motion was limited to 30 to 60 degrees.  Under DC 5260, flexion limited to 60 degrees is noncompensable.  Extension limited to 30 degrees warrants a 40 percent rating.  However, the Board also finds that this range of motion of extension, as a chronic range of motion loss, is less than credible when taking into consideration the other evidence of record.  The Board finds that if the Veteran's extension was limited to 30 degrees and flexion to 60 degrees, he would have exhibited more than just a "trace" limp and would have significant difficulty jogging.  The Board also notes that upon examination several months later, the Veteran's extension was limited to only 20 degrees.  Moreover, the September 2009 report reflects that the Veteran reported that he can stand for an hour and walk for 15 to 20 minutes on a treadmill.  It was noted that he uses a cane.  He was noted to have an antalgic gait with a left limp; however, it was also noted that his strength testing was within normal limits for his age and bilaterally equal.  If the Veteran had had limitation of motion from 30 to 60 degrees, it would be reasonable for him to have atrophy and/or weakness due to disuse; he did not. 

The Board finds that in examining the entire record, a 30 percent rating, and no higher, is warranted for the Veteran's marked knee disability which includes limitation of extension.  The Board has considered all the rating codes of the leg and knee and finds that there is no applicable rating code which would provide the Veteran.  The Board finds that the Veteran is not entitled to a separate rating under both DC 5262 and DC 5261 as that would constitute impermissible pyramiding.  

From March 20, 2012

The Veteran underwent a VA examination in March 2012.  The report reflects that the Veteran reported daily flare-ups of pain and swelling which he treats with ice.  Upon examination, left knee flexion was 85 degrees.  Painful motion began at 20 degrees.  The Veteran extension to 5 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions and after such testing, his flexion was to 85 degrees and extension was to 5 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  The report reflects that the Veteran did not have weakened movement, excess fatigability, swelling, atrophy of disuse, deformity, instability of station, disturbance of locomotion, incoordination, or other functional impairment.  

His muscle strength was 5 out of 5 on left knee flexion and extension.  He had no objective evidence of instability as he had normal stability on anterior, posterior, and medial-lateral testing.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no evidence of shin splints (medial tibial stress syndrome) or other tibial and/or fibular impairment.  With regard to the meniscus, the Veteran reported frequent episodes of locking, described as "up to 2 times a week."  It was noted that the Veteran regularly uses a brace and a cane to assist with locomotion.  

The Veteran's symptoms at the March 2012 VA examination warrant no more than a 20 percent rating under DC 5262.  As noted above, the findings of 5/5 on his muscle strength testing reflect that the does use his left knee despite reports of pain.  Under DC 5261, his symptoms do not warrant a compensable rating because he has extension limited to 5 degrees with no objective evidence of pain.  Under DC 5260, his symptoms do not warrant a compensable rating because he has flexion to 85 degrees.  Even if the Board were to find that the Veteran's flexion was limited to 20 degrees by virtue of his pain, the Veteran would only be entitled to a 20 percent evaluation under DC 5260 as his flexion is not limited to 15 degrees.  Although he would have less than 30 degrees if his pain is considered as a bar to movement, he still has more than the 15 degrees needed to warrant a 30 percent rating.  As he is currently rated as 20 percent for malunion with moderate knee or ankle disability, it would not be beneficial to rate him instead under DC 5261 and DC 5260.  The Veteran cannot be separately rated under DC 5262 and for his loss of flexion under DC 5260, as DC 5262 encompasses pain and loss of range of motion.  To award the Veteran a rating under DC 5262 and DC 5260 would constitute impermissible pyramiding. See 38 C.F.R. § 4.14.  In cases of overlap, pyramiding or compensating the same signs and symptoms as part of different disabilities must be avoided. 

Conclusion

The Board has considered the Veteran's contentions that he has pain throughout ranges of motion during the rating periods on appeal.  The Board acknowledges the Veteran's complaints as to difficulty and increases in pain with stairs and squatting, and that the Veteran uses an assistive devices to walk.  Despite the foregoing, the Board finds it extremely significant that throughout the appellate time period the Veteran exhibited normal muscle strength and tone, without evidence of atrophy, which demonstrates that the Veteran is able to use his knee.  Even acknowledging that left knee range of motion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Significantly, the September 2009 examiner did not note additional loss of function with repetitive use.  The March 2012 examiner also noted that the Veteran did not have any additional limitation in range of motion after repetitive-use testing.  There was pain on use and less movement than normal, but no weakened movement, excess fatigability, incoordination, or interference with sitting, standing, and weight bearing.  As the Court noted in Mitchell v. Shinseki, Id., a Veteran is not entitled to the maximum disability ratings under DCs 5260 and 5261 simply because he exhibits pain throughout range of motion.   

The Veteran has a range of motion and no clinical evidence of atrophy, thus a rating under DC 5256 for ankylosis is not warranted.  The evidence does not reflect severe recurrent subluxation or lateral instability, thus, DC 5257 does not provide the Veteran with a higher, or additional, rating.  The clinical evidence of record, as noted in the clinical records of August 2007 (no mechanical signs or symptoms), April 2008 (no instability on testing), April 2009 (no instability noted), September 2009 (no evidence of ligamental laxity or instability) and March 2012 (no evidence of instability or subluxation) is against a finding of instability.  

DC 5258 is not applicable because there was no evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  While the Veteran has reported locking, the August 2007, September 2009, and March 2012 records reflect no effusion and no swelling.  

DC 5259 would not provide the Veteran with a higher rating, as the maximum evaluation is a 10 percent for symptomatic removal of cartilage, and the Veteran is already receiving a 20 percent rating for his moderate disability.

DC 5263 is not applicable because there is no evidence of genu recurvatum.

The Board has also considered whether the Veteran should be entitled to a separate rating for a scar of the left knee, but finds that he should not.  The evidence is against a finding that the Veteran has a scar with is painful and/or unstable, or a total area of 39 square cm (6 square inches) in size.

Based on the Veteran's complaints of pain and limitation of motion, and the VA clinical objective findings, with consideration of DeLuca factors, and with consideration of the benefit of the doubt, the Board has determined that the evaluations noted above, and no higher, are warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990) 

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  Symptoms such as abnormal gait, pain, limitation of motion, subluxation and instability are considered when making a finding as to whether there is slight, moderate, or marked disability and what rating is warranted under the diagnostic codes of the leg.  There is no evidence of record that the Veteran has other symptoms which are clinical related to his service connected disability and which fall outside the rating criteria.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.

The Board has also considered the Veteran's statement that his knee pain causes his back to hurt; however, the April 2009 VA examiner opined that the Veteran's complaints and problems with his back, hips, right knee, and ankles are not caused by, or aggravated by, his service-connected left knee disability.  

The Veteran has also reported that he had previously worked in the file room, but that bending and squatting was painful, so he had been promoted to a desk job and is able to perform his job duties.  (See April 2009 VA examination report.)  Again, limitation of motion due to pain is considered in the rating criteria.  In a November 2009 statement, the Veteran stated that he had missed a day of work due to his disability.  The claims file includes a computer printout of the Veteran's "Leave Used Summary."  The "Leave Used Summary" includes numerous dates as to sick leave and leave without pay; however, only six of the dates out of the year 2009 reflect leave taken due to pain, to include knee pain.  (The claims file reflects more than a dozen disabilities which the Veteran has, other than his service-connected knee disability.)  Importantly, the September 2009 VA examination report reflects that the Veteran denied any impediment in his usual occupation.  The March 2012 VA examiner noted that the Veteran's knee disability does not impact his ability to work. Based on the foregoing, further inquiry into extraschedular consideration is moot.  See VAOPGCPREC 6-96, and Thun,supra.

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  In addition, exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Board acknowledges the Veteran's statement in November 2009 regarding missed work and the Veteran's "Leave Used Summary" statement noted above.  However, the June 2006 VA examination report reflects no interference with employment due to his knee.  The April 2008 records reflect he reported that he was able to do his job.  The April 2009 records reflect that he was gainfully employed.  The September 2009 VA examination report reflects that the Veteran denied any impediment in his usual occupation.  The March 2012 VA examiner opined that the Veteran's knee does not impact his ability to work.  As the record reflects that the Veteran is gainfully employed; the evidence is against a finding that a claim for TDIU has been reasonably raised by the record.  







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for stress reaction of the left patella with traumatic arthritis, prior to April 30, 2007 is denied. 

Entitlement to a rating in excess of 20 percent for stress reaction of the left patella with traumatic arthritis form July 1, 2007 to April 23, 2009 is denied.

Entitlement to a rating of 30 percent and no higher from April 23, 2009 to March 20, 2012 for stress reaction of the left patella with traumatic arthritis, is granted, subject to the to the laws and regulations controlling the award of monetary benefits.   

Entitlement to a rating in excess of 20 percent for stress reaction of the left patella with traumatic arthritis, from March 20, 2012 is denied.   





____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


